
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7(a)


PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION IN A CONFIDENTIAL TREATMENT REQUEST
UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE
SYMBOL "[***]" IN THIS EXHIBIT INDICATES THAT INFORMATION HAS BEEN OMITTED.


AMENDMENT NUMBER TWO TO LEASE AGREEMENT


        This Amendment Number Two to Lease Agreement (the "Amendment") is
executed as of the 23rd day of December, 2004, by and between Frontier Center
One, LLC, a Colorado limited liability company ("Landlord"), and Frontier
Airlines, Inc., a Colorado corporation ("Tenant").

        WHEREAS, Landlord and Tenant are parties to a lease dated May 10, 2000,
and amended by Amendment Number One to Lease Agreement dated October 31, 2000,
(collectively, the "Lease") under which Tenant leased all of the space in the
Building located at 7001 Tower Road, Denver, Colorado 80249; and

        WHEREAS, Landlord and Tenant have agreed to extend the term of the Lease
and to modify other provisions of the Lease, all as provided in this Amendment.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree that the
Lease shall be amended as follows:

        1.    Term.    The Primary Lease Term is hereby extended for two
(2) years for a full term of fourteen (14) years and four (4) months. The
parties agree that the Commencement Date was October 1, 2000, and that the
Primary Lease Term shall end on January 31, 2015, unless terminated sooner as
provided in the Lease.

        2.    Base Rent.    

        (a)   For the final two years of the extended Primary Lease Term, Base
Rent for the first 40,000 rentable square feet of the Premises excluding the
Ground Satellite Area and DC Play Area shall be:

Lease Year

--------------------------------------------------------------------------------

  Per Square Foot

--------------------------------------------------------------------------------

  Monthly Base Rent

--------------------------------------------------------------------------------

13   [***]   [***] 14   [***]   [***]

        (b)   In addition, with respect to the rentable square feet of the
Building leased by Tenant exceeding 40,000 rentable square feet, excluding the
Ground Satellite Area and DC Play Area, the Base Rent for the final two years of
the extended Primary Lease Term shall be as follows:

Lease Year

--------------------------------------------------------------------------------

  Per Square Foot

--------------------------------------------------------------------------------

  Monthly Base Rent

--------------------------------------------------------------------------------

13   [***]   [***] 14   [***]   [***]

        (c)   No rent shall be payable with respect to Tenant's lease of the
Ground Satellite Area and DC Play Area during the 13th and 14th Lease Years.

        3.    Permitted Use.    Section 1.11 of the Lease is amended in its
entirety to read as follows:

Permitted Use.    (i) General office; (ii) telephone reservation center;
(iii) classroom training; (iv) flight simulator training; (v) flight attendant
training with associated equipment; (vi) dispatch center; (vii) records storage;
(viii) cafeteria only for employees; (ix) exercise area only for employees; and
(x) day care center and for no other purpose; provided, however, at no time
during the Primary Lease Term as it may be extended, may more than fifteen
percent (15%) of the Rentable Area of the Premises at any time, be used for uses
(viii) through (x) above.

        4.    Basic Provisions; Premises, Parking and Common Areas.    

        (a)   Section 1.4 is amended to provide that the number of parking
spaces is 317.

        (b)   Section 1.9 is amended in its entirety to read as follows:

One hundred percent (100%).

        (c)   Landlord has completed Landlord's Work, Tenant has accepted the
Premises, and the same are acceptable to Tenant in all respects. Sections 2.2
and 2.3 and Exhibit C are deleted from the Lease.

        (d)   Section 2.4 is amended to delete subsections (iii) and
(iv) thereof.

        5.    Delay in Possession.    Section 3.2 of the Lease is deleted in its
entirety.

        6.    Operating Expenses.    

        (a)   The first paragraph of Section 4.2 is amended in its entirety to
read as follows:

Tenant shall pay to Landlord during the Term hereof, in addition to the Base
Rent, Tenant's Share (as specified in Section 1.9) of all Operating Expenses, as
hereinafter defined, incurred by Landlord during each calendar year of the Term
of this Lease, in accordance with the following provisions:

        (b)   Section 4.2(a)(iii) is amended to delete "property management."

        (c)   Section 4.2(a)(iv) is amended in its entirety to read as follows:

(iv)    The costs of capital improvements, structural repairs and replacements
in or to the Building Complex not otherwise specifically required to be
responsibility or liability of Landlord under this Lease ("Capital
Improvements"); the costs of Capital Improvements, structural repairs and
replacements in or to the Building Complex in order to conform to changes
subsequent to the Commencement Date in any Applicable Laws, ordinances, rules,
regulations or orders of any governmental or quasi governmental authority having
jurisdiction over the Building Complex (the "Required Capital Improvements");
the costs of any Capital Improvements, structural repairs and replacements
designed primarily to reduce any Operating Expenses (the "Cost Savings
Improvements"); and the costs of roof replacement to the extent not covered by
warranty ("Roof Replacement"). The expenditures for Capital Improvements, Roof
Replacement, Required Capital Improvements and Cost Savings Improvements shall
be amortized at a market rate of return over the useful life of such item as
determined by Landlord's accountants. Capital Improvements and Required Capital
Improvements shall not include the initial costs of building expansions for
purposes of determining operating expenses.

        (d)   Section 4.2(b)(vi) is amended by adding, at the beginning, the
words, "Property management expenses and".

        7.    Maintenance, Repairs, Utility Installations, Trade Fixtures and
Alterations.    

        (a)   Section 8.1(a) is amended in its entirety to read as follows:

Subject to the provisions of Sections 8.2, 10, and 15, Tenant shall, at Tenant's
sole cost and expense and at all times, keep the Building Complex and every part
thereof in good order, condition and repair (whether or not the need for such
repairs occurs as a result of Tenant's use, any prior use, the elements or the
age of such portion of the Building Complex), including, without limiting the
generality of the foregoing, plumbing, electrical lighting facilities, boilers,
fired or unfired pressure vessels, fire hose connections, fixtures, interior
walls, exterior walls, roof, ceilings, floors, windows, doors, plate glass, and
skylights, parking areas and lighting, driveways, sidewalks, landscaping,
irrigation systems, and subject to Section 8.1(b) below, heating, air
conditioning and ventilating systems, but excluding any items which are the
responsibility of Landlord pursuant to Section 8.2 below. Tenant, in keeping the
Building Complex in good order, condition and repair, shall exercise and perform
good maintenance practices, including, without limitation, providing janitorial
services to the Building Complex substantially equivalent to those attached
hereto as Exhibit I and, snow, ice and trash removal service. Tenant's
obligations shall include restorations, replacements or renewals when necessary
to keep the Building Complex and all improvements thereon or a part thereof in
good order, condition and state of repair.

        (b)   Section 8.1(b) is amended in its entirety to read as follows:

Tenant shall procure and pay the cost of a contract for maintenance of the
heating, air conditioning and ventilating systems for the Building Complex with
a reputable contractor licensed in the State of Colorado and reasonably
satisfactory to Landlord.

        (c)   Section 8.1(c) is amended to replace, in both places where it is
used, the word "Premises" with the words "Building Complex" and to add the words
"including, without limitation, the Premises," before the words "after twenty".

        (d)   Section 8.2 is amended in its entirety to read as follows:

By Landlord.    Subject to the provisions of Sections 4.2, 6, 8.1, 9, 10, 11 and
15, and except for damage caused by any negligent or intentional act or omission
of Tenant, its agents, employees, suppliers or invitees, in which event Tenant
shall repair the damage, Landlord shall (a) keep in good order, condition and
repair the structural components of the Building Complex, including, but not
limited to, foundations and structural condition of exterior walls and interior
bearing walls, if any; provided, however, Landlord shall not be obligated to
paint or provide routine maintenance of the interior or exterior surfaces of
exterior walls or of interior bearing walls nor shall Landlord be obligated to
maintain, repair or replace windows, doors or plate glass of the Premises; and
(b) replace the roof when it is reasonably necessary to do so. Tenant shall have
no right to make repairs to the Building or Building Complex at Landlord's
expense except as otherwise provided herein, including, but not limited to
Sections 8.1, 10.6 or 14.5.

        (e)   Sections 8.3(a) and (b) are each amended by deleting "[***]" and
substituting "[***]".

        8.    Insurance; Indemnity    

        (a)   Section 9.2(a) is amended in its entirety to read as follows:

Carried by Tenant.    Tenant shall obtain and keep in force during the Term of
this Lease a General Liability policy of insurance (including but not limited to
third party bodily injury, personal injury, property damage, and premises
liability) protecting Tenant against claims based upon, involving or arising out
of their use, occupancy or maintenance of the Premises and all areas appurtenant
thereto. Such insurance shall be on an occurrence basis providing single limit
coverage in an amount of not less than five million dollars ($5,000,000) per
occurrence, except in the annual aggregate as respects personal injury. The
policy shall (i) name Landlord and Lender(s) whose names have been provided to
Tenant in writing as additional insureds for their interests (ii) contain
several liability and cross liability clauses in favor of Landlord and any such
Lender(s), (iii) include coverage for liability assumed under this Lease as an
"insured contract" for the performance of Tenant's indemnity obligations under
this Lease, and (iv) including coverage for liability arising from acts of
terrorism to the extent available from or with the assistance of the U.S.
government or from private carriers on commercially reasonable terms. The limits
of said insurance required by this lease or as carried by Tenant shall not,
however, limit the liability of Tenant nor relieve Tenant of any obligations
hereunder. All insurance to be carried by Tenant shall be primary to and not
contributory with any similar insurance carried by Landlord, whose insurance
shall be considered excess insurance only. In addition, Tenant shall maintain
workers' compensation insurance as is required by state law.

        (b)   The first sentence of Section 9.3 is amended in its entirety to
read as follows:

Subject to reimbursement of premiums as described in Section 9.1, Landlord shall
maintain property damage insurance on the Building and the common areas insuring
against loss or damage by fire or other casualty covered by a so-called "special
form" policy and insuring loss or damage by acts of terrorism, in such amounts
and from companies and on terms and conditions as Landlord deems appropriate
from time to time.

        (c)   The next to the last sentence of Section 9.4 is amended to read as
follows: No such policy shall be cancelable or subject to modification adverse
to the interests of Landlord except after thirty (30) days' (ten (10) days' for
non-payment of premium) prior written notice to Landlord.

        (d)   Section 9.6(a) is amended to add the words "reasonable" before the
words "attorneys"'.

        9.    Payment of Taxes.    Section 11.1 is amended by adding the
following sentence:

Tenant shall have the right, at its sole cost and expense, to protest any Real
Property Taxes, and Landlord agrees to cooperate in said protest without expense
to the Landlord, provided however that the foregoing right to protest shall not
affect Landlord's right to pay any such Real Property Taxes before or during the
pendency of Tenant's protest or Tenant's obligation to reimburse Landlord for
payment of such Real Property Taxes.

        10.    Utilities.    Section 12 is amended in its entirety to read as
follows:

Utilities.    Tenant shall pay directly for all utilities and services supplied
to the Building Complex, including, but not limited to electricity, telephone,
security, gas and cleaning of the Building Complex as described in Section 8.1
herein together with any taxes thereon.

        11.    Assignment and Subletting.    

        (a)   Section 13.1 is amended in its entirety to read as follows:

Assignment.    Tenant shall not assign this Lease or any interest herein without
the written consent of Landlord first being obtained, which consent will not be
unreasonably withheld provided that: (i) Tenant has complied with the applicable
provisions of Section 13.3 below and Landlord has declined to exercise its
rights thereunder; (ii) the proposed assignee is engaged in a business, and the
Premises will be used, in a manner which is in keeping with the then standards
of the Building and the Permitted Uses provided in Section 1.11 and does not
conflict with any exclusive use rights granted to any other tenant; (iii) the
proposed assignee has reasonable financial worth in light of the
responsibilities involved and Tenant shall have provided Landlord with
reasonable evidence thereof; (iv) Tenant is not in monetary default or material
non-monetary default hereunder at the time it makes its request for such
consent; (v) the proposed assignee is not a governmental or quasi governmental
agency; (vi) the rent under such assignment is not less than the rent to be paid
by Tenant for such space under the Lease; and (vii) any lender of Landlord from
whom Landlord must obtain consent has provided such consent in writing.
Notwithstanding anything contained herein to the contrary, Tenant acknowledges
that if the use of the Premises by any proposed assignee would require
compliance by Landlord and the Building with any current or future laws to a
greater extent than that required prior to the proposed occupancy by such
assignee, Landlord, at its sole option, may refuse to grant such consent,
unless, as an express condition thereof, Tenant and/or such assignee bears the
entire cost of such greater compliance. Subject to Section 13.7 below, a sale by
Tenant of all or substantially all of its assets or, if Tenant is a publicly
traded corporation, all or substantially all of its stock; a merger of Tenant
with another corporation; the transfer of twenty-five percent (25%) or more of
Tenant's stock if Tenant is not a publicly traded corporation; or transfer of
twenty-five percent (25%) or more of the direct or indirect beneficial ownership
interests in Tenant if Tenant is not a publicly traded corporation shall
constitute an assignment hereunder requiring Landlord's prior written consent.
Notwithstanding the consent of Landlord to any assignment, Tenant shall not be
relieved from its primary obligations hereunder to Landlord, including, but not
limited to those provided in Section 8.1 and to the payment of all Base Rent and
Tenant's Share of Operating Expenses, unless in its consent Landlord has
specifically agreed to release Tenant from such obligations. If this Lease is
assigned, Landlord may collect the rent from the assignee and apply the net
amount collected to the Rent herein reserved. Any attempt by Tenant to assign
this Lease as to less than all of the Premises shall be considered a subletting
and shall be subject to the terms of Section 13.2 below. If Tenant collects any
rental or other amounts from any assignee in excess of assumption of the
obligation to pay Base Rent and the Tenant's Share of Operating Expenses,
Landlord shall be entitled to fifty percent (50%) of such excess after deducting
actual payments by Tenant for brokerage commissions and tenant improvement costs
on account of such assignment, and Tenant shall pay to Landlord, as and when
Tenant receives the same, all such excess amounts received by Tenant.

        (b)   Section 13.2 is amended in its entirety to read as follows:

Subletting.    Tenant shall not sublet any part of the Premises without the
written consent of Landlord first being obtained, which consent Landlord may
grant or withhold in Landlord's sole discretion in the case of a subletting of
fifty percent (50%) or more of the Premises, but which consent as to any
subletting of less than fifty percent (50%) of the Premises will not be
unreasonably withheld. Tenant agrees that the factors enumerated in subsections
(i) through (v) and (vii) of Section 13.1 above are among the factors upon which
Landlord may reasonably decide to withhold consent to a subletting. If the
Premises or any part thereof is sublet or occupied by anybody other than Tenant
(other than an assignee), Landlord may, after a default by Tenant, collect the
rent from the subtenant or occupant and apply the net amount collected to the
Rent herein reserved. No such subletting, occupancy, or collection shall be
deemed an acceptance of the subtenant or occupant as the tenant hereof or a
release of Tenant from further performance by Tenant of covenants on the part of
Tenant herein contained. Notwithstanding the consent of Landlord to any
sublease, Tenant shall not be relieved from its primary obligations hereunder to
Landlord, including, but not limited to those provided in Section 8.1 and to the
payment of all Base Rent and Tenant's Share of Operating Expenses. If Landlord
or Tenant collects any rental or other amounts from any subtenant or occupant
(on a per-square-foot-basis) in excess of the Base Rent and the Tenant's Share
of Operating Expenses for any monthly period, Landlord shall be entitled to
fifty percent (50%) of such excess after deducting actual payments by Tenant for
brokerage commissions and tenant improvement costs on account of such subletting
or occupancy, and Tenant shall pay to Landlord on a monthly basis, as and when
Tenant receives the same, all such excess amounts received by Tenant.

        (c)   Section 13.3 is amended by deleting the word "such" after the word
"consent" in (ii) and by the addition of the following new sentence:

Landlord's consent to any requested sublease or assignment shall not in any way
be construed as relieving Tenant from obtaining Landlord's express written
consent to any further assignment or sublease and shall not waive Landlord's
right to refuse to consent to any other such request or to terminate this Lease
if such request is made, all as provided herein.

        12.    Inducement Recapture in Event of Default.    Section 14.3 is
deleted in its entirety.

        13.    Default by Landlord.    Section 14.5 is amended by the addition
of the following:

Notwithstanding the foregoing, in the event of an emergency (i.e., an immediate
threat of material harm to person or to property of Tenant) and Landlord's
failure within a reasonable time after Tenant's notice of such emergency to
comply with the terms of Section 8.2, Tenant shall have the right, but not the
obligation, to complete such repairs and shall be entitled to reimbursement from
Landlord for the expenses and costs incurred by Tenant in completing such
repairs.

        14.    Financial Statement.    Section 17.2 is amended by adding the
following new sentence:

The foregoing requirement shall not apply if, at the time of any request by
Landlord for Tenant's financial statements, Tenant is a publicly-traded company
and such financial statements have been filed with the Securities and Exchange
Commission and are matters of public record.

        15.    Notice.    The addresses for notice to the parties specified in
Section 24.1 are amended in their entirety to read as follows:

        If to Landlord:

John M. Todd
c/o Cottonwood Management
2313 17th Street
Greeley, CO 80634
Telephone No. [***]
Fax No. [***]

With a copy to:
Jeffrey T. Bedingfield
Witwer, Oldenburg, Barry & Johnson, LLP
822 7th Street, Suite 760
Greeley, CO 80631
Telephone No. [***]
Fax No. [***]

If to Tenant:

Frontier Airlines, Inc.
7001 Tower Road
Denver, CO 80249-7312
Attn: General Counsel

With a copy to:
Randell G. Alt, Esq.
Otten, Johnson, Robinson, Neff &Ragonetti, P.C.
950 17th Street, Suite 1600
Denver, CO 80202

        16.    Notice of Option Exercise.    Section 50.1 is amended by
substituting "Section 50.5" for "subparagraph E."

        17.    Expiration of Option.    Section 50.3 is amended by substituting
"Sections 50.1 and 50.2" for "subparagraphs A and B."

        18.    Option to Extend.    

        (a)   Section 50.4 of the Lease is amended to change "twenty-five
percent (25%)" to "fifty percent (50%)."

        (b)   Section 50.5 of the Lease is amended to delete "but in no event
shall the rate be less than the Base Rent which Tenant is paying immediately
prior to commencement of the respective Option Term" and by adding "in the same
vicinity as the Building Complex" after the phrase "comparable building complex"
in the second sentence.

        19.    Condition Precedent.    This Amendment shall be effective on the
date of, and only upon, conveyance of title to the Building Complex by Landlord
to Todd Family Partnership, L.P. and affiliates thereof. If such conveyance does
not occur on or before December 31, 2004, this Amendment shall be null and void,
the Lease shall remain in effect on the terms stated therein, and Landlord and
Tenant shall have no further rights or obligations hereunder.

        20.    Miscellaneous.    

        (a)   Capitalized terms that are not defined in this Amendment shall
have the meanings ascribed to such terms in the Lease.

        (b)   If there is any conflict between the terms and provisions of this
Amendment and the terms and provisions of the Lease, the terms and provisions of
this Amendment shall govern. Except as herein specifically set forth, all other
provisions of the Lease shall remain in full force and effect and be binding
upon the parties in accordance with their terms.

[balance of page intentionally left blank]

   


   




        The parties hereto have executed this Amendment Number Two to Lease
Agreement as of the date and year first above written.


LANDLORD:
 
TENANT:
FRONTIER CENTER ONE LLC,
a Colorado limited liability company
 
FRONTIER AIRLINES, INC.,
a Colorado corporation
By:
 
SHEA FRONTIER CENTER, LLC,
a Colorado limited liability company,
its Manager
 
By:
 
    

--------------------------------------------------------------------------------

                Name:       

--------------------------------------------------------------------------------

                Title:       

--------------------------------------------------------------------------------


 
 
By:
 
J.F. Shea Co., Inc., a Nevada
corporation, its Manager
 
ATTEST:                 By:       

--------------------------------------------------------------------------------

                Name:       

--------------------------------------------------------------------------------

        By:       

--------------------------------------------------------------------------------

  Title:       

--------------------------------------------------------------------------------

        Name:       

--------------------------------------------------------------------------------

                Title:       

--------------------------------------------------------------------------------

       
 
 
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
 
          Name:       

--------------------------------------------------------------------------------

                Title:       

--------------------------------------------------------------------------------

       





QuickLinks


Exhibit 10.7(a)



AMENDMENT NUMBER TWO TO LEASE AGREEMENT
